 396DECISIONSOF NATIONALLABOR RELATIONS BOARDSouthwestern Bell Telephone CompanyandCommuni-cationsWorkers of America,AFL-CIO,and its Lo-calUnion No.6222.Case 23-CA-3902June 28, 1974SUPPLEMENTAL DECISION AND ORDEROn July 31, 1972, the National Labor RelationsBoard issued its Decision and Order in the above-entitled proceeding Idismissingthe complaint but re-taining jurisdiction to entertain an appropriate andtimely motion for further consideration upon a propershowing that (a) the dispute has not, with reasonablepromptness after the issuance of the Decision, eitherbeen resolved by amicable settlement in the grievanceprocedures or submitted promptly to arbitration, or(b) the dispute has been duly found by the arbitratornot to be arbitrable, or (c) the grievance or arbitrationprocedures have not been fair and regular or havereached a result which is repugnant to the Act.'The Charging Party filed a petition to review theOrder of the National Labor Relations Board in theUnited States Court of Appeals for the District ofColumbia Circuit. While the Charging Party's petitionwas pending in the Court of Appeals, an arbitrator'saward issued on July 3, 1973. The arbitrator foundthat the dispute was arbitrable and he ruled on themerits.On November 23, 1973, the court of appeals grant-ed the Charging Party leave to file the arbitrator'saward and further ordered remand of this matter tothe National Labor Relations Board for additionalproceedings, contemplated by the Board's order toretain jurisdiction upon a proper showing that thegrievance or arbitration procedures have not been fairand regular or have reached a result which is repug-nant to the Act.The Board, having accepted the court's remand,issued a notice to the parties requesting statements ofposition. The Charging Party and the Respondenteach filed a statement in response. The Charging Par-ty also filed a motion for oral argument and Respond-ent filed a response to that motion.3The Board has considered the record in light of thestatements of position and has decided to dismiss thei 198 NLRB No 62 In accordance with our decisioninCollyerInsulatedWire,192 NLRB8373The requestfor oral argumentby the Charging Party andthe qualifiedrequest for oral argumentby theRespondent are hereby denied, as thestatements of positionadequatelypresent the issues and positions of thepartiesThe Respondent also contends that the ChargingPartyhas not fileda motion upon a ground specified in the Board's original decision Since theBoard accepted remand of this case from the court of appeals,the filing ofsuch a motion was unnecessary in these circumstancescomplaint in its entirety.Under the terms of the court of appeal's remand,the two issues before the Board are whether the arbi-tration procedures have been fair and regular, orwhether they have reached a result which is repugnantto the Act.As to the first issue, we note that neither party hasmade any contention that the arbitration procedureswere unfair or irregular. In view of the absence of sucha contention and after a careful examination of thearbitrator's decision, we conclude that the arbitrationprocedures were fair and regular.With regard to the second issue, we note that thearbitrator concluded that it would be a breach of thecollective-bargaining agreement for the Respondentto institute a new practice of scheduling part-timetours of duty for telephone operators in the trafficdepartment during the daytime hours by assigningsuch tours of duty to part-time operators on the basisof their separate seniority, while denying such tours ofduty to full-time operators with greater seniority. Asof the date of the arbitration proceedings and, indeed,as of the date of this Supplemental Decision, it doesnot appear that Respondent has taken any action toimplement its plan.The arbitrator stated that his decision was in thenature of a declaratory judgment and that "no reliefis requested and none is granted." Nevertheless, theCharging Party contends to the Board that an unfairlabor practice has been committed and that it hasnever been remedied. The Respondent asserts that thearbitrator granted all the relief that was appropriatewhich was an interpretation by him that the proposedstaffing plan would violate existing seniority rights.It seemsclear to us that the basic dispute betweenthe parties-i.e., whether Respondent was free to in-stitute its proposed change-has been resolved ad-versely to Respondent's position by the arbitrator.There is no evidence, and indeed no assertion, thatRespondent will not comply with the arbitrator'saward. Under these circumstances, the dispute ap-pears to us to have been totally resolved under theparties' own machinery in a manner surely not repug-nant to the policies of our Act. We, therefore, see noneed remaining for any exercise of this Board's juris-diction.'In replyto our dissenting colleagues,we believe it is inappropriate andinjudicious to comment on any case which is pending before this Board fordecision on remand, and therefore refrain,as we thinkonly proper, fromexpressing our views inthis opinion,about either the facts or the holdingsof either this Board or the court of appealsinMalrite of Wisconsin,Inc,198NLRB No 3To respondto the balance of the dissent,however, ourdissenting col-leagues seem to us to fail to understandthat the disputehere arose out ofa bona fide dispute between the parties as to whether the Respondent did ordid not havea right,under the contract,to institute the change in questionEven though thatdispute is now resolved,our colleagues seem so wed toContinued212 NLRB No. 53 SOUTHWESTERN BELL TELEPHONE CO.In view of the foregoing, we shall dismiss the com-plaint in its entirety.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the complaint hereinbe, and it hereby is, dismissed in its entirety.MEMBERSFANNING and JENKINS,dissenting:This is another case in which the majority clarifiesthe meaning of itsCollyerdoctrine, particularly as itrelates to the exercise of its retained jurisdiction afteran arbitrator has ruled on the merits of an allegedunfair labor practice. Here it was alleged that theEmployer had breached its collective-bargainingagreement with the Union by unilaterally changing acondition of employment without notification to orbargaining, with the representative of its employees.The dispute between the parties proceeded concur-rently before the Board and the courts. Under courtorder, the Union was enjoined from striking to protestthe Employer's conduct and the Employer was en-joined from instituting its proposed plan, pending ar-bitrationof the dispute. Before the Board, TheEmployer argued, and a majority of the Board agreed,that the Board should not decide the merits of thecontroversy, but defer to the arbitrator's decision, re-taining jurisdiction, however, for the purpose of re-viewing the arbitrator'sdecisionforfairness,regularity, and nonrepugnancy to the Act. The arbi-trator has now ruled that the Employer has, indeed,breached its collective-bargaining agreement by un-dertaking unilaterally to institute part-time daylighttours of duty at its Alabama Street facility with sepa-rate seniority for part-timers to the exclusion of sen-traditional Board procedures that they apparently cannot conceive that sucha dispute can be effectively resolved unless this Board's printing presses grindout the familiar order. The simple answer to the dissent is that three decadesand more of experience under a Federal policy favoring collective bargaininghave shown that disputes of this kind are susceptible of lasting and effectiveresolution through the arbitration process, as this Board long ago recognizedm Spielberg.We are convinced that the dispute here has been so resolved,and see noneed to add our own form of order to an already enforceable arbitrationaward.Giving full effect to these voluntary,contractual,dispute-settling proce-dures seems to us, as it does to the Supreme Court, to be fully consistent withstatutory policy, and not, as thedissentershave repeatedlyasserted, to anabdication of statutory responsibility.We note in particular the recent deci-sion inWilliam E.Arnold Co.v.Carpenters,417 U.S.12 (1974), wherein theSupreme Court,in commenting on ourCollyerdecision,said,inter aba:The Board's position harmonizes with Congress'articulated concernthat "final adjustment by a method agreed upon by the parties is .. .the desirable method for settlement of grievance disputes arising overthe application of interpretation of an existing collective-bargainingagreement .5 Spielberg Manufacturing Company,112 NLRB 1080.397iority rights of full-timers. The arbitrator carefullyrestricted his decision to an interpretation of the par-ties' rights and obligations under their collective-bar-gaining agreement. His decision was in the nature ofa "declaratory judgment." He did not order the Em-ployer to refrain from breaching its contract in thefuture in the same or in a like or related manner. Noremedy for the contractual breach was asked, and hegave none.Acting on a remand from the Court of Appeals forthe District of Columbia, the majority now concludesthat the dispute has been "totally resolved" in a man-ner not repugnant to the policies of our Act, dismiss-ing the complaint in its entirety. To the Union'sargument that it is left without an adequate remedyfor the unfair labor practice the majority replies thatthere is no evidence that the Employer will not com-'ply with the arbitrator's award.The majority's dismissal of this complaint withouta remedy, even after an arbitrator has ruled on thefactual issues in the Union's favor, is in accord withits published policy in reviewing arbitrators' awardsunder theCollyerdoctrine. Thus, inMalrite of Wiscon-sin, Inc.,198 NLRB No. 3, the majority dismissed thecomplaint where, as here, the arbitrator had ruled inthe union's favor and against the employer's assign-ment of engineer-announcer duties to combinationoperators at its radio stations. In that case the employ-er refused to abide by the arbitrator's award. Despitethe employer's refusal to accept the award, the majori-ty held that the Board under theCollyerdoctrine hadno obligation to provide a remedy; it was the respon-sibility of the union to seek court enforcement of theaward, regardless of the expense or the employer'sclear violation of this statute.We dissented on theground, in part, that the most serious damage to theunion was the loss of its prestige and bargaining pow-er, and that only the Board could order the employerto bargain in good faith under Section 8(a)(5) and 8(d)of the Act. Now that case is again before the Board,remanded because the majority had not passed onconduct by the employer never even presented to thearbitrator. The issue, so far as that union is concerned,has become moot. It no longer represents any employ-ees of the employer, who is now free to set terms andconditions of employment unilaterally. Clearly, with-out an effective remedy, promulgated and enforcedthrough this Board, the union's victory before thearbitrator on the factual issue presented was a hollowone.We do not know whether or not collective bar-gaining would still be alive at those radio stations ifthe Board had issued its customary remedial order forconduct in violation of Section 8(a)(5) of the Act. Wedo know that following the majority's refusal to pro-vide such a remedy collective bargaining failed for 398DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat unit of employees.In the instant case the arbitrator's findings of factclearly establish that this Employer in violation ofSection 8(a)(5) of the Act unilaterally attempted tochange a material condition of employment. Themajority's refusal to provide a remedy for this unfairlabor practice is another flagrant example of the abdi-cation of its statutory obligation in pursuance of adoctrine which substitutes the award of a private arbi-trator for the mandate of Section 10(c) of the Act.Whatever may be said with respect to this doctrinewhere the arbitrator has found,as a matter of fact,that there is no factual evidence upon which to predi-cate a violationof this Act,no such considerations arewarranted where, as here, he has found to the con-trary. Then it is incumbent upon the Board, as direct-ed by Congress in Section 10(c) of the Act, to orderthe person found to have committed such a violationto cease and desist from engaging in such unfair laborpractice and to take such other affirmative action aswill effectuate the policies of this Act. Despite the factthat a charge has been filed by the Union alleging thecommission of an unfair labor practice under Section8(a)(5), despite the fact that the General Counsel hasissued a complaint to that effect, despite the factualconclusions of an arbitrator that the charge and thecomplaint have merit, a majority of this Board nowrefuses even to issue an order adopting the arbitrator'sfindings of fact and directing the Employer to ceaseand desist from engaging in such conduct or relatedconduct or otherwise interfering with the statutoryrights of its employees.With every newCollyercase it becomes clearer thatthat policy is not merely a means of utilizing the griev-ance arbitration machinery of the parties' contract toresolve disputes over contract interpretation, with theBoard as the overseer of the entire process, but acomplete abdication of the Board's responsibility inproven unfair labor practices to see to it that arespondent's conduct, here a refusal to bargain ingood faith under Section 8(a)(5), ceases and does notrecur in the same or similar manner. We cannot agreethat this and otherCollyercases are authorized by theprecedent ofSpielberg,where the Board accepted anarbitrator's findings of fact and therefore concludedthat the Respondent had not violated Section 8(a)(3)of the Act, dismissing the complaint for that reason.William D. Arnold Co. v. Carpenters,417 U.S. 12(1974), on which our colleagues rely to support theirCollyerview, hardly seems pertinent. That was a Sec-tion 301 Suit rather than an unfair labor practice pro-ceeding, and in such cases we likewise think there isno objection to arbitration, and have said so in ourdissents in this area.Furthermore,Arnoldwasajuris-dictional dispute case, as to which deferral to anagreed-upon method of settlement is made mandato-ry by the statute. Indeed, it is this mandatory deferralprocedure in such cases that helps persuade us thatdeferral of other types of unfair labor practice caseswasnotcontemplated under the Act. We regard thereasoning of the Supreme Court inAlexander v. Gard-ner Denver Co.,415 U.S. 36 (1974), refusing to deferin a Title VII equal employment action, as more ana-logous and persuasive thanArnold.